DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 26, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recite “a doped region”, the specification does not disclose a doped region.
Claim 30 does not show a conductible region laterally contacting the semiconductor cap.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 30 is not shown an must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni US 2020/0006516 and Wang US 2016/0211338.
Regarding claim 1, Manipatruni in view of Wang shows in fig.4A, B, and discloses (0040), a semiconductor structure, comprising: a semiconductor substrate (452); an insulator fin (455) over the semiconductor substrate (452), the insulator fin (455) having a principle dimension, from a cross sectional perspective, perpendicular to a top surface of the semiconductor substrate (454); and a semiconductor capping layer (456) (0041) covering the insulator fin along the principle dimension. 
Manipatruni differs from the claimed invention because he does not explicitly disclose a device wherein the semiconductor capping layer comprises crystalline materials.
Wang discloses and shows in fig.21B, a device wherein the semiconductor capping layer (176) comprises crystalline materials [0074].
Wang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Manipatruni. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wang in the 
Regarding claim 2, Manipatruni in view of Wang shows in fig.4A, B, and discloses (0040), a semiconductor structure having a semiconductor capping layer (456) further covering a top surface of the insulator fin (455). 
Regarding claim 4, Manipatruni in view of Wang shows in fig.4A, B, and discloses (0040), a semiconductor structure further comprising an insulator layer (454) between the insulator fin (455) and the semiconductor substrate (452). 
Regarding claim 5, Manipatruni in view of Wang shows in fig.4A, B, and discloses (0040), a semiconductor structure wherein the insulator fin comprises SiO2, HfO2, SiOCN, or GeO (0036).
Regarding claim 21, Manipatruni in view of Wang shows in fig.4A, B, and discloses (0040), a semiconductor structure wherein a thickness of the semiconductor capping layer (456) allowing formation of a fully depleted region in the semiconductor capping layer under a predetermined bias (both device are semiconductor capping material and have a similar structure, therefore the device of Manipatruni is capable of allowing formation of a fully depleted region in the semiconductor capping layer under a predetermined bias).
Regarding claim 25, Manipatruni shows in fig.4A, B, and discloses (0040), a semiconductor structure, comprising: a semiconductor substrate (452); an insulator fin (455) over the semiconductor substrate (452), the insulator fin (455) extending along a first direction; a semiconductor capping layer (456) covering the insulator fin; and a gate 
Manipatruni differs from the claimed invention because he does not explicitly disclose a device wherein the semiconductor capping layer comprises crystalline materials.
Wang discloses and shows in fig.21B, a device wherein the semiconductor capping layer (176) comprises crystalline materials [0074].
Wang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Manipatruni. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wang in the device of Manipatruni because it will prevent subsequently deposited metallization layers from shorting [0062].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni in view of Wang as applied to claims 1, 2, 4, 5, 21, 25 and further in view of Pei USPAT 9,852,982.
Regarding claim 3, Manipatruni in view of Wang differs from the claimed invention because he does not explicitly disclose a device comprising a gate contacting the capping layer at the top surface and along the principal dimension of the insulator fin.
Pei shows in fig.5, a device comprising a gate (36) covering the capping layer (34) at the top surface and along the principal dimension of the insulator fin.
Pei is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Manipatruni in view of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Pei in the device of Manipatruni in view of Wang because it will provide an improved structure (col.1, line 35-40).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni in view of Wang as applied to claims 1, 2, 4, 5, 21, 25 and further in view of Cheng US 2017/0133507
Regarding claim 6, Manipatruni in view of Wang differs from the claimed invention because he does not explicitly disclose a device wherein the semiconductor capping layer comprises Si, Ge, SiGe, graphene, MoS2, WSe2, or HfTe2. 
Cheng shows in fig.8, and discloses a device wherein the semiconductor capping layer comprises Si, Ge, SiGe (0021, 0063, 0064, and 0065), graphene, MoS2, WSe2, or HfTe2. 
Cheng is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Manipatruni in view of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Pei in the device of Manipatruni in view of Wang because it will provide a device with higher density an higher current drive (para 0003, 0004).
Claims 7,8,10,11,22,24,27,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni in view of Wang as applied to claims 1, 2, 4, 5, 21, 25 and further in view of Pei USPAT 9,852,982.
Regarding claim 7, Manipatruni shows in fig.4A, B, and discloses (0040), a semiconductor structure, comprising: a semiconductor substrate (452); a first stripe extending along a first direction, the first stripe comprising: an insulator core (455); and a semiconductor cap (456) covering a top surface and a sidewall of the insulator core; and a second stripe (458) extending along a second direction substantially perpendicular to the first direction.

Wang discloses and shows in fig.21B, a device wherein the semiconductor capping layer (176) comprises crystalline materials [0074].
Wang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Manipatruni. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wang in the device of Manipatruni because it will prevent subsequently deposited metallization layers from shorting [0062].
Pei shows in fig.5, a device having a second stripe (36) in contact with the semiconductor cap (34) of the first stripe. 
Pei is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Manipatruni. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Pei in the device of Manipatruni because it will provide an improved structure (col.1, line 35-40).
Regarding claim 8, Manipatruni in view of Wang and Pei discloses a semiconductor structure wherein a thickness of the semiconductor cap (456) allowing formation of a fully depleted region in the semiconductor cap under a predetermined bias (both device are semiconductor capping material and have a similar structure, therefore the device of Manipatruni is capable of allowing formation of a fully depleted region in the semiconductor capping layer under a predetermined bias) (See Manipatruni).

Regarding claim 11, Manipatruni in view of Wang and Pei discloses a semiconductor structure further comprising a conductible region (34) in the semiconductor cap of the first stripe, the conductible region abutting the second stripe (36)(See Pei). 
Regarding claim 22, Manipatruni in view of Wang and Pei discloses a semiconductor structure further comprising a conductible region (34) in the semiconductor capping layer, the conductible region abutting the gate (36)(see Pei).
Regarding claim 23, Manipatruni in view of Wang and Pei discloses wherein the semiconductor cap comprises Si, Ge, SiGe, graphene, MoS2, WSe2, or HfTe2 [0074].
Regarding claim 24, Manipatruni in view of Wang and Pei discloses a semiconductor structure wherein the insulator core (456) comprises SiO2, HfO2, SiOCN, or GeO (0036).
Regarding claim 26, Manipatruni in view of Wang and Pei discloses a conductible region in the semiconductor capping layer, the conductible region being a doped region in the semiconductor capping layer [0074]
Regarding claim 27, Manipatruni in view of Wang and Pei discloses a semiconductor structure further comprising: a conductible region (34) extending along the first direction over the semiconductor substrate and abutting the gate (36) (See Pei).

Regarding claim 29, Manipatruni in view of Wang and Pei discloses a semiconductor structure wherein the conductible region (512) is in contact with the semiconductor substrate (504) (fig.5A).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 11, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813